Correspondence Mary J. Mullany Direct: Fax: 215.864.8999 mullany@ballardspahr.com July 7, 2010 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street NE Washington, DC 20549 Attn:Frank Wyman Re: AspenBio Pharma, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 9, 2010 Form 10-K/A for the Fiscal Year Ended December 31, 2009 Filed April 28, 2010 File No. 001-33675 Ladies and Gentlemen: On behalf of AspenBio Pharma, Inc. (the “Registrant”), we acknowledge receipt of the Staff’s letter, dated June 30, 2010, with comments related to the above-referenced filings. The Registrant intends to respond to the Staff’s letter by July 30, Sincerely, /s/ Mary J. Mullany Mary J.
